Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is an electronic device having a display and a camera. Control circuitry in the device can gather information on a user's point of gaze using a gaze tracking system and other sensors, can gather information on the real-world image such as information on content, motion, and other image attributes by analyzing the real-world image, can gather user vision information such as user acuity, contrast sensitivity, field of view, and geometrical distortions, can gather user input such as user preferences and user mode selection commands, and can gather other input. Based on the point-of- gaze information and/or other gathered information, the control circuitry can display the real-world image and supplemental information on the display. The supplemental information can include augmentations such as icons, text labels, and other computer-generated text and graphics overlaid on the real-world image and can include enhanced image content such as magnified portions of the real- world image.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an electronic device including, inter alia, 
control circuitry that is configured to display magnified supplemental content on the display based on the point-of-gaze information and based on information on a user's vision attributes, wherein the magnified supplemental content comprises a magnified portion of the image of the real world, of claim 1 (fig. 7); 
control circuitry that is configured to display magnified supplemental content in the image on the display based on the point-of-gaze information and based on user visual impairment information, of claim 15 (fig. 7);
control circuitry that is configured to: receive data that identifies a low vision attribute; and based on the point-of-gaze information and the data, modify the image on the display to compensate for the low vision attribute, of claim 18 (fig. 7);
a display that is configured to display magnified supplemental content on the display based on the point-of-gaze information, wherein the magnified supplemental content comprises a magnified portion of the image of the real world and wherein the display is configured to cease displaying the magnified supplemental content in response to detecting motion in the point-of-gaze information, of claim 21 (fig. 7); 
control circuitry that is configured to display magnified supplemental content in an image on the display based on the point-of-gaze information and based on user visual impairment information, of claim 23 (fig. 7); and 
control circuitry that is configured to: 8display magnified supplemental content on the display based on the point-of-gaze information; and cease displaying the magnified supplemental content in response to detecting motion in the point-of-gaze information, of claim 24 (fig. 7).
Kim et al. (US 9,632,579) teaches an image processing device that includes a first imaging unit configured to capture an image including an object; a display configured to display the image captured by the first imaging unit; a second imaging unit configured to capture a position of eyes of a user; a gaze map generator configured to generate a gaze map including information about a gaze zone on the display according to passage of time based on the position of the eyes; and an image processor configured to generate a motion picture based on the generated gaze map and the captured image. Kim does not teach nor suggest above claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628